Citation Nr: 0017504	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for a right ankle 
disorder, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased (compensable) rating for a 
right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from April 1960 to November 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating action in which 
the RO denied increased ratings for a right ankle disorder 
and a right knee disorder.  The veteran appealed and 
requested a hearing before an RO hearing officer.  The 
requested hearing was scheduled in June 1997, but the veteran 
failed to appear at the time of the hearing.  

In April 1999 this case was remanded by the undersigned Board 
member.  It is now before the Board for further appellate 
consideration.  


REMAND

As the record now stands, the Board finds that procedural 
difficulties preclude appellate consideration of this case 
and that further development by the RO is necessary.  

In the Board's April 1999 remand the RO was instructed to 
contact the veteran in order to obtain any clinical records 
reflecting treatment for his right ankle and right knee 
disabilities, subsequent to April 1997.  The RO thereafter 
contacted the veteran by letter, dated in June 1999, in an 
attempt to obtain additional clinical records.  The veteran 
failed to respond to this letter.  No further action by the 
RO is necessary in regard to this aspect of the April 1999 
remand.  

However, in the remand of April 1999 the RO was also 
requested to afford the veteran a VA orthopedic examination 
that would contain sufficient clinical information to allow 
evaluations of the veteran's right knee and right ankle 
disabilities so as to comport with the requirements of the 
United States Court of Appeals for Veterans Claims in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  A review of April 1997 
knee X-rays was also to be conducted in order to ascertain 
the presence or absence of arthritis in the right knee.  The 
record contains a computer-generated document, which 
indicates that the veteran failed to report for a VA 
orthopedic examination scheduled in July 1999.  Review of the 
claims folder also reveals that the RO thereafter returned 
the claims folder to the Board without any further 
adjudicative action.  

The claims folder does not contain a copy of the letter from 
the VA medical facility informing the veteran of the time, 
date and place to appear for the July 1999 VA orthopedic 
examination, mentioned above.  Under these circumstances the 
Board cannot conclude from the record that the veteran failed 
to report for the July 1999 VA orthopedic examination after 
being properly notified.  Therefore, the Board is presented 
with both evidentiary and due process problems in regard to 
the veteran's claims for increased ratings for a right knee 
disability and a right ankle disability.  See 38 C.F.R. 
§ 3.655(a)(b) (1999).  The Board thus finds that the veteran 
must be afforded an additional opportunity to report for a VA 
orthopedic examination prior to appellate consideration of 
this case.  

In view of the foregoing, this case is again REMANDED to the 
RO for the following development:  

1. The RO should again schedule the 
veteran for a VA orthopedic 
examination to determine the current 
degree of severity of his service-
connected right knee and right ankle 
disabilities.  A copy of the notice 
from the VA medical facility to the 
veteran informing him of the date, 
time, and location of the examination 
must be obtained by the RO and placed 
in the claims folder.  If the veteran 
appears for the examination, the 
examiner should review the claims 
folder, including this REMAND and the 
previous REMAND, and he should 
indicate that he has conducted this 
review in the report of the 
examination.  It is also requested 
that the examiner restudy all of the 
X-rays of the right knee taken during 
the April 1997 VA examination and 
comment as to whether there are any 
arthritic changes in the right knee.  
All clinical findings during the 
examination should be reported in 
detail, including range of motion in 
the right ankle in all planes and in 
degrees of motion, and range of motion 
in the right knee in degrees of 
flexion and extension.  The examiner 
should also comment as to whether 
there is recurrent subluxation or 
lateral instability in the right knee, 
and if so, whether such is less than 
slight, slight, moderate, or severe in 
degree.  In addition the examiner 
should comment as to whether there is 
moderate, or marked right ankle 
disability due to residuals of the 
veteran's right ankle fracture.  The 
examiner should also review the 
pertinent aspects of the veteran's 
employment and medical history, and 
comment on the effects of the 
demonstrated disability in the right 
ankle and right knee upon the 
veteran's ordinary activity and on how 
it impairs him functionally, 
particularly in the work place.  In 
addition, the examiner should also 
comment on the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 
and 4.45 (1999).  

2. Thereafter, if the veteran reports for 
the examination discussed above, the 
RO should adjudicate the veteran's 
claims on the basis of the evidence of 
record.  If the veteran fails to 
report for the above examination, the 
RO should deny the veteran's claims 
under the provisions of 38 C.F.R. 
§ 3.655(b).  If the benefits sought on 
appeal are denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  If the claim is denied in a 
supplemental statement of the case 
pursuant to 38 C.F.R. § 3.655(b), that 
regulation should be cited and 
discussed in the supplemental 
statement of the case.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to obtain 
clarifying clinical evidence and to afford the veteran due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




